Order entered March 30, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00011-CR
                             No. 05-20-00012-CR

                 SEBASTIAN CARLOS ROMAN, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 397th Judicial District Court
                          Grayson County, Texas
                 Trial Court Cause No. 071029 Ct 1 & Ct 2

                                   ORDER

      On the Court’s own motion, we CONSOLIDATE these appeals. We

DIRECT the Clerk of the Court to transfer all documents from 05-20-00012-CR

into appellate cause number 05-20-00011-CR. For administrative purposes, 05-20-

00012-CR shall be treated as a closed case. The parties shall now use only cause

number 05-20-00011-CR when referencing the appeal.

                                           /s/   LANA MYERS
                                                 JUSTICE